                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 1 of 25 Page ID #:496



                                                                                                                 1   LAUREN E. GROCHOW, Bar No. 293601
                                                                                                                     lauren.grochow@troutman.com
                                                                                                                 2   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     5 Park Plaza, Suite 1400
                                                                                                                 3   Irvine, CA 92614-2545
                                                                                                                     Telephone: 949.622.2700
                                                                                                                 4   Facsimile: 949.622.2739
                                                                                                                 5   DANIEL N. ANZISKA, Pro Hac Vice
                                                                                                                     daniel.anziska@troutman.com
                                                                                                                 6   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                                     875 Third Avenue
                                                                                                                 7   New York, NY 10022
                                                                                                                     Telephone: 212.704.6000
                                                                                                                 8   Facsimile: 212.704.6288
                                                                                                                 9   MACKENZIE L. WILLOW-JOHNSON, Pro Hac Vice
                                                                                                                     mackenzie.willow-johnson@troutman.com
                                                                                                                10   TROUTMAN PEPPER HAMILTON SANDERS LLP
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                     305 Church at North Hills Street, Suite 1200
                                                                                                                11   Raleigh, NC 27609
                                                                                                                     Telephone: 919.740.9949
                                                                                                                12   Facsimile: 704.998.4051
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Attorneys for Defendants
                                                                                                                     FARADAY&FUTURE INC., SMART KING LTD.,
                                                                                                                14   JIAWEI WANG, and CHAOYING DENG
                                                                                                                15                        UNITED STATES DISTRICT COURT
                                                                                                                16                       CENTRAL DISTRICT OF CALIFORNIA
                                                                                                                17                                WESTERN DIVISION
                                                                                                                18
                                                                                                                19   HONG LIU,                              Case No. 2:20-cv-08035-SVW-JPR
                                                                                                                20                  Plaintiff,              Honorable Stephen V. Wilson
                                                                                                                21           v.                             DEFENDANT SMART KING
                                                                                                                                                            LTD.’S SECOND AMENDED
                                                                                                                22   FARADAY&FUTURE INC.,                   ANSWER TO COMPLAINT
                                                                                                                     SMART KING LTD., JIAWEI
                                                                                                                23   WANG, AND CHAOYING DENG
                                                                                                                24                  Defendants.
                                                                                                                25
                                                                                                                26
                                                                                                                27
                                                                                                                28
                                                                                                                     114144995
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 2 of 25 Page ID #:497



                                                                                                                 1           Defendant FF Intelligent Mobility Global Holdings Ltd. f/k/a Smart King,
                                                                                                                 2   Ltd. (“Smart King”) hereby answers the Complaint (“Complaint”) of Plaintiff
                                                                                                                 3   Hong Liu (“Liu”), as follows:
                                                                                                                 4           1.    Smart King denies the allegations of Paragraph 1.
                                                                                                                 5           2.    Smart King admits that Liu was a partner at Mayer Brown. Smart King
                                                                                                                 6   denies the allegations in Paragraph 2 on information and belief.
                                                                                                                 7           3.    Smart King admits that Yueting Jia (“Jia”) is Faraday&Future Inc.’s
                                                                                                                 8   (“FF”) founder. Smart King denies the remaining allegations in Paragraph 3.
                                                                                                                 9           4.    Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                10   as to the truth or falsity of the allegations of what Liu knew. Smart King denies the
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   remaining allegations in Paragraph 4.
                                                                                                                12           5.    Smart King denies the allegations in Paragraph 5.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           6.    To the extent Paragraph 6 contains conclusions of law, which do not
                                                                                                                14   require a responsive pleading and on that basis, Smart King denies those conclusions.
                                                                                                                15   Smart King denies the remaining allegations in Paragraph 6.
                                                                                                                16           7.    Smart King does not challenge the Court’s subject matter jurisdiction
                                                                                                                17   over this action.
                                                                                                                18           8.    Smart King denies the allegations in Paragraph 8. The Southern District
                                                                                                                19   of New York does not have personal jurisdiction over Smart King in this action.
                                                                                                                20           9.    Smart King denies the allegations in Paragraph 9. The Court already
                                                                                                                21   found that venue is not proper in the Southern District of New York.
                                                                                                                22           10.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                23   as to the truth or falsity of the allegations in Paragraph 10 and on that ground, denies
                                                                                                                24   those allegations.
                                                                                                                25           11.   Smart King admits the allegations in Paragraph 11.
                                                                                                                26           12.   Smart King admits the allegations in Paragraph 12.
                                                                                                                27           13.   Smart King admits the allegations in Paragraph 13.
                                                                                                                28
                                                                                                                     114144995                                -1-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 3 of 25 Page ID #:498



                                                                                                                 1           14.   Smart King admits the allegations in Paragraph 14.
                                                                                                                 2           15.   Smart King admits that Liu represented that he was a New York-based
                                                                                                                 3   attorney. Smart King denies the remaining allegation in Paragraph 15 on information
                                                                                                                 4   and belief.
                                                                                                                 5           16.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 6   as to the truth or falsity of the allegations in Paragraph 16 and on that ground, denies
                                                                                                                 7   those allegations.
                                                                                                                 8           17.   Smart King admits that, according to publicly available records Liu was
                                                                                                                 9   admitted to the New York State Bar.
                                                                                                                10           18.   Smart King lacks knowledge or information sufficient to form a belief
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   as to the truth or falsity of the allegations in Paragraph 18 and on that ground, denies
                                                                                                                12   those allegations.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           19.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                14   as to the truth or falsity of the allegations in Paragraph 19 and on that ground, denies
                                                                                                                15   those allegations.
                                                                                                                16           20.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                17   as to the truth or falsity of the allegations in Paragraph 20 and on that ground, denies
                                                                                                                18   those allegations.
                                                                                                                19           21.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                20   as to the truth or falsity of the allegations in Paragraph 21 and on that ground, denies
                                                                                                                21   those allegations.
                                                                                                                22           22.   Smart King admits that Liu was a partner at Mayer Brown. Smart King
                                                                                                                23   lacks knowledge or information sufficient to form a belief as to the truth or falsity of
                                                                                                                24   the allegations in Paragraph 22 and on that ground, denies those allegations.
                                                                                                                25           23.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                26   as to the truth or falsity of the allegations in Paragraph 23 and on that ground, denies
                                                                                                                27   those allegations.
                                                                                                                28
                                                                                                                     114144995                                -2-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 4 of 25 Page ID #:499



                                                                                                                 1           24.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 24 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           25.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 5   as to the truth or falsity of the allegations in Paragraph 25 and on that ground, denies
                                                                                                                 6   those allegations.
                                                                                                                 7           26.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 8   as to the truth or falsity of the allegations in Paragraph 26 and on that ground, denies
                                                                                                                 9   those allegations.
                                                                                                                10           27.   Smart King admits that Liu was a partner at Mayer Brown. Smart King
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   lacks knowledge or information sufficient to form a belief as to the truth or falsity of
                                                                                                                12   the allegation that “[b]etween October 2017 and mid-February 2018” Liu was “at the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   pinnacle of his success” and on that ground, denies those allegations. Smart King
                                                                                                                14   denies the remaining allegations in in Paragraph 27.
                                                                                                                15           28.   Smart King denies the allegations in Paragraph 28.
                                                                                                                16           29.   Smart King admits that Liu represented that he was “a globally
                                                                                                                17   respected professional with decades of experience” and that it believed that hiring
                                                                                                                18   Lie would benefit its business. Smart King denies the remaining allegations in
                                                                                                                19   Paragraph 29.
                                                                                                                20           30.   Smart King admits that Jia was FF’s founder and that Jia has filed a
                                                                                                                21   personal bankruptcy case in the United States Bankruptcy Court for the Central
                                                                                                                22   District of California. Smart King denies the remaining allegations in Paragraph 30.
                                                                                                                23           31.   Smart King admits that Liu met Jia at FF’s headquarters on October 17,
                                                                                                                24   2017. Smart King denies the remaining allegations in Paragraph 31.
                                                                                                                25           32.   Smart King denies the allegations in Paragraph 32.
                                                                                                                26           33.   Smart King denies the allegations in Paragraph 33.
                                                                                                                27           34.   Smart King denies the allegations in Paragraph 34.
                                                                                                                28           35.   Smart King denies the allegations in Paragraph 35.
                                                                                                                     114144995                                -3-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 5 of 25 Page ID #:500



                                                                                                                 1           36.   Smart King denies the allegations in Paragraph 36.
                                                                                                                 2           37.   Smart King admits that during the month of January 2018, Liu met with
                                                                                                                 3   Jia, Jiawei “Jerry” Wang (“Wang”), and Chaoying Deng (“Deng”) at FF’s
                                                                                                                 4   headquarters in California.      Smart King denies the remaining allegations in
                                                                                                                 5   Paragraph 37.
                                                                                                                 6           38.   Smart King admits that Sidley Austin LLP was one of the law firms that
                                                                                                                 7   handled FF’s Series A transaction with Evergrande. Smart King denies the remaining
                                                                                                                 8   allegation in Paragraph 38.
                                                                                                                 9           39.   Smart King denies the allegations in Paragraph 39.
                                                                                                                10           40.   Smart King admits that Liu was a partner at Mayer Brown. Smart King
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   lacks knowledge or information sufficient to form a belief as to the truth or falsity of
                                                                                                                12   the allegations of Liu’s beliefs and on that basis denies those allegations. Smart King
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   denies the remaining allegations in Paragraph 40.
                                                                                                                14           41.   Smart King denies the allegation in Paragraph 41.
                                                                                                                15           42.   To the extent the allegations in Paragraph 42 purport to describe, quote
                                                                                                                16   or characterize written communications or documents, the communications or
                                                                                                                17   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                18   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                19   Paragraph 42.
                                                                                                                20           43.   Smart King admits that on January 25, 2018, Liu entered into the
                                                                                                                21   Employment Agreement attached to the Complaint as Exhibit A. To the extent
                                                                                                                22   Paragraph 43 purports to describe, quote, or characterize the terms of the
                                                                                                                23   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                24   and would provide only as expressly stated therein. Smart King denies the remaining
                                                                                                                25   allegations in Paragraph 43.
                                                                                                                26           44.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                27   as to the truth or falsity of the allegations in Paragraph 44 and on that basis denies
                                                                                                                28   those allegations. Smart King denies the remaining allegations in Paragraph 44.
                                                                                                                     114144995                                -4-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 6 of 25 Page ID #:501



                                                                                                                 1           45.   To the extent Paragraph 45 purports to describe, quote, or characterize
                                                                                                                 2   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 3   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 4   denies the remaining allegations in Paragraph 45.
                                                                                                                 5           46.   To the extent Paragraph 46 purports to describe, quote, or characterize
                                                                                                                 6   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 7   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 8   denies the remaining allegations in Paragraph 46.
                                                                                                                 9           47.   To the extent Paragraph 47 purports to describe, quote, or characterize
                                                                                                                10   the terms of the Employment Agreement, the document speaks for itself, should be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                12   denies the remaining allegations in Paragraph 47.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           48.   To the extent Paragraph 48 purports to describe, quote, or characterize
                                                                                                                14   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                15   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                16   denies the remaining allegations in Paragraph 48.
                                                                                                                17           49.   To the extent Paragraph 49 purports to describe, quote, or characterize
                                                                                                                18   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                19   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                20   denies the remaining allegations in Paragraph 49.
                                                                                                                21           50.   To the extent Paragraph 50 purports to describe, quote, or characterize
                                                                                                                22   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                23   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                24   denies the remaining allegations in Paragraph 50.
                                                                                                                25           51.   To the extent Paragraph 51 purports to describe, quote, or characterize
                                                                                                                26   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                27   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                28   denies the remaining allegations in Paragraph 51.
                                                                                                                     114144995                                -5-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 7 of 25 Page ID #:502



                                                                                                                 1           52.   Smart King denies the allegations in Paragraph 52.
                                                                                                                 2           53.   To the extent Paragraph 53 purports to describe, quote, or characterize
                                                                                                                 3   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 4   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 5   denies the remaining allegations in Paragraph 53.
                                                                                                                 6           54.   To the extent Paragraph 54 purports to describe, quote, or characterize
                                                                                                                 7   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 8   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 9   denies the remaining allegations in Paragraph 54.
                                                                                                                10           55.   Smart King lacks knowledge or information sufficient to form a belief
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   as to what Liu would have done and on that basis denies those allegations. Smart
                                                                                                                12   King denies the remaining allegations in Paragraph 55.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13           56.   To the extent Paragraph 56 purports to describe, quote or characterize
                                                                                                                14   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                15   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                16   the remaining allegations in Paragraph 56.
                                                                                                                17           57.   To the extent Paragraph 57 purports to describe, quote, or characterize
                                                                                                                18   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                19   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                20   the remaining allegations in Paragraph 57.
                                                                                                                21           58.   To the extent Paragraph 58 purports to describe, quote, or characterize
                                                                                                                22   the terms of the Director Agreement, the document speaks for itself, should be read
                                                                                                                23   as a whole, and would provide only as expressly stated therein. Smart King denies
                                                                                                                24   the remaining allegations in Paragraph 58.
                                                                                                                25           59.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                26   as to the truth or falsity of the allegations in Paragraph 59 and on that ground, denies
                                                                                                                27   those allegations.
                                                                                                                28           60.   Smart King admits the allegations in Paragraph 60.
                                                                                                                     114144995                                -6-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 8 of 25 Page ID #:503



                                                                                                                 1           61.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 61 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           62.   Smart King admits that it paid $600,000 to Liu on his start date. To the
                                                                                                                 5   extent Paragraph 62 purports to describe, quote, or characterize the terms of the
                                                                                                                 6   Employment Agreement, the document speaks for itself, should be read as a whole,
                                                                                                                 7   and would provide only as expressly stated therein. Smart King denies the remaining
                                                                                                                 8   allegations in Paragraph 62.
                                                                                                                 9           63.   Smart King denies the allegations in Paragraph 63.
                                                                                                                10           64.   To the extent Paragraph 64 purports to describe, quote, or characterize
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                12   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   King denies the remaining allegations in Paragraph 64.
                                                                                                                14           65.   To the extent Paragraph 65 purports to describe, quote, or characterize
                                                                                                                15   the terms of the Employment Agreement or the September 2018 Resolutions, the
                                                                                                                16   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                17   as expressly stated therein. Smart King denies the remaining allegations in Paragraph
                                                                                                                18   65.
                                                                                                                19           66.   To the extent Paragraph 66 purports to describe, quote, or characterize
                                                                                                                20   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                21   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                                                                22   King denies the remaining allegations in Paragraph 66.
                                                                                                                23           67.   Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                24   as to the truth or falsity of the allegations in Paragraph 67 as to the documents issued
                                                                                                                25   by Solium and whether Liu accessed his information on Solium’s website. Smart
                                                                                                                26   King denies the remaining allegations in Paragraph 67.
                                                                                                                27
                                                                                                                28
                                                                                                                     114144995                                -7-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 9 of 25 Page ID #:504



                                                                                                                 1           68.   Smart King lacks knowledge and information sufficient to form a belief
                                                                                                                 2   as to the truth or falsity of the allegations in Paragraph 68 and on that ground, denies
                                                                                                                 3   those allegations.
                                                                                                                 4           69.   Smart King denies the allegations in Paragraph 69.
                                                                                                                 5           70.   Smart King denies the allegations in Paragraph 70.
                                                                                                                 6           71.   Smart King denies the allegations in Paragraph 71.
                                                                                                                 7           72.   Smart King denies the allegations in Paragraph 72.
                                                                                                                 8           73.   Smart King denies the allegations in Paragraph 73.
                                                                                                                 9           74.   To the extent the allegations in Paragraph 74 purport to describe, quote
                                                                                                                10   or characterize written communications or documents, the communications or
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                11   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                12   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                13   Paragraph 74.
                                                                                                                14           75.   To the extent the allegations in Paragraph 75 purport to describe, quote
                                                                                                                15   or characterize written communications or documents, the communications or
                                                                                                                16   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                17   as expressly stated therein. Smart King denies the allegations in Paragraph 75.
                                                                                                                18           76.   Smart King denies the allegations in Paragraph 76.
                                                                                                                19           77.   Smart King denies the allegations in Paragraph 77.
                                                                                                                20           78.   Smart King denies the allegations in Paragraph 78.
                                                                                                                21           79.   Smart King denies the allegations in Paragraph 79.
                                                                                                                22           80.   Smart King denies the allegations in Paragraph 80.
                                                                                                                23           81.   Smart King denies the allegations in Paragraph 81.
                                                                                                                24           82.   To the extent the allegations in Paragraph 82 purport to describe, quote
                                                                                                                25   or characterize written communications or documents, the communications or
                                                                                                                26   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                27   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                28   Paragraph 82.
                                                                                                                     114144995                                -8-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 10 of 25 Page ID #:505



                                                                                                                  1           83.   To the extent the allegations in Paragraph 83 purport to describe, quote
                                                                                                                  2   or characterize written communications or documents, the communications or
                                                                                                                  3   documents speak for themselves, should be read as a whole, and would provide only
                                                                                                                  4   as expressly stated therein.     Smart King denies the remaining allegations in
                                                                                                                  5   Paragraph 83.
                                                                                                                  6           84.   Smart King denies the allegations in Paragraph 84.
                                                                                                                  7           85.   Smart King denies the allegations in Paragraph 85.
                                                                                                                  8           86.   Smart King admits that Liu was terminated on February 11, 2019. Smart
                                                                                                                  9   King denies the remaining allegations in Paragraph 86.
                                                                                                                 10           87.   Smart King denies the allegations in Paragraph 87.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           88.   Smart King denies the allegations in Paragraph 88.
                                                                                                                 12           89.   Smart King denies the allegations in Paragraph 89.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           90.   Smart King denies the allegations in Paragraph 90.
                                                                                                                 14           91.   Smart King denies the allegations in Paragraph 91.
                                                                                                                 15           92.   Smart King denies the allegations in Paragraph 92.
                                                                                                                 16           93.   Smart King denies the allegations in Paragraph 93.
                                                                                                                 17           94.   Smart King denies the allegations in Paragraph 94.
                                                                                                                 18           95.   To the extent Paragraph 95 purports to describe, quote or characterize
                                                                                                                 19   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 20   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 21   denies the remaining allegations in Paragraph 95.
                                                                                                                 22           96.   To the extent Paragraph 96 purports to describe, quote or characterize
                                                                                                                 23   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 24   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 25   denies the remaining allegations in Paragraph 96.
                                                                                                                 26           97.   To the extent Paragraph 97 purports to describe, quote or characterize
                                                                                                                 27   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 28
                                                                                                                      114144995                                -9-
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 11 of 25 Page ID #:506



                                                                                                                  1   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  2   denies the remaining allegations in Paragraph 97.
                                                                                                                  3           98.   To the extent Paragraph 98 purports to describe, quote, or characterize
                                                                                                                  4   the terms of the September 2018 Resolutions, the documents speak for themselves,
                                                                                                                  5   should be read as a whole, and would provide only as expressly stated therein. Smart
                                                                                                                  6   King denies the remaining allegations in Paragraph 98.
                                                                                                                  7           99.   Smart King admits that, in October 2019, Jia filed for bankruptcy
                                                                                                                  8   protection in the United States. To the extent Paragraph 99 purports to describe,
                                                                                                                  9   quote, or characterize the documents filed with the bankruptcy court, the document
                                                                                                                 10   speaks for themselves, should be read as a whole, and would provide only as
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   expressly stated therein. To the extent Paragraph 99 contains conclusions of law,
                                                                                                                 12   which do not require a responsive pleading and on that basis, Smart King denies those
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   conclusions. Smart King denies the remaining allegations in Paragraph 99.
                                                                                                                 14           100. Smart King denies the allegations in Paragraph 100.
                                                                                                                 15           101. Smart King denies the allegations in Paragraph 101.
                                                                                                                 16           102. Smart King lacks knowledge or information sufficient to form a belief
                                                                                                                 17   as to the truth or falsity of the allegations in Paragraph 102 relating to Liu’s
                                                                                                                 18   “extensive client relationships” that he “transitioned to colleagues” and on that
                                                                                                                 19   ground, denies those allegations. Smart King denies the allegations in Paragraph
                                                                                                                 20   102.
                                                                                                                 21           103. Smart King denies the allegations of Paragraph 103.
                                                                                                                 22           104. Smart King admits that on December 17, 2019, the office of the United
                                                                                                                 23   States Trustee filed a motion in Jia’s bankruptcy case, seeking the appointment of a
                                                                                                                 24   Chapter 11 trustee. Smart King denies the remaining allegations in Paragraph 104.
                                                                                                                 25           105. Smart King denies the allegations in Paragraph 105.
                                                                                                                 26           106. Smart King denies the allegations in Paragraph 106.
                                                                                                                 27           107. Smart King denies the allegations in Paragraph 107.
                                                                                                                 28           108. Smart King denies the allegations in Paragraph 108.
                                                                                                                      114144995                               - 10 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 12 of 25 Page ID #:507



                                                                                                                  1           109. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  2   forth herein.
                                                                                                                  3           110. Smart King denies the allegations in Paragraph 110.
                                                                                                                  4           111. Smart King denies the allegations in Paragraph 111.
                                                                                                                  5           112. To the extent Paragraph 112 purports to describe, quote, or characterize
                                                                                                                  6   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  7   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  8   denies the remaining allegations in Paragraph 112.
                                                                                                                  9           113. To the extent Paragraph 113 purports to describe, quote, or characterize
                                                                                                                 10   the terms of the Employment Agreement, the document speaks for itself, should be
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 12   denies the remaining allegations in Paragraph 113.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           114. To the extent Paragraph 114 purports to describe, quote, or characterize
                                                                                                                 14   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                 15   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 16   denies the remaining allegations in Paragraph 114.
                                                                                                                 17           115. Smart King denies the allegations in Paragraph 115.
                                                                                                                 18           116. Smart King denies the allegations in Paragraph 116.
                                                                                                                 19           117. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 20   forth herein.
                                                                                                                 21           118. Smart King denies the remaining allegation in Paragraph 118.
                                                                                                                 22           119. Smart King denies the allegations in Paragraph 119.
                                                                                                                 23           120. Smart King admits that Liu was a partner at Mayer Brown prior to
                                                                                                                 24   joining FF. Smart King denies the remaining allegation in Paragraph 120.
                                                                                                                 25           121. Smart King denies the allegations in Paragraph 121.
                                                                                                                 26           122. Smart King denies the allegations in Paragraph 122.
                                                                                                                 27           123. Smart King denies the allegations in Paragraph 123.
                                                                                                                 28
                                                                                                                      114144995                               - 11 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 13 of 25 Page ID #:508



                                                                                                                  1           124. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  2   forth herein.
                                                                                                                  3           125. Smart King denies the allegations in Paragraph 125.
                                                                                                                  4           126. Smart King denies the allegations in Paragraph 126.
                                                                                                                  5           127. Smart King admits that Liu was a partner at Mayer Brown prior to
                                                                                                                  6   joining FF. Smart King denies the remaining allegation in Paragraph 127.
                                                                                                                  7           128. Smart King denies the allegations in Paragraph 128.
                                                                                                                  8           129. Smart King denies the allegations in Paragraph 129.
                                                                                                                  9           130. Smart King denies the allegations in Paragraph 130.
                                                                                                                 10           131. Smart King incorporates each of its previous responses as if fully set
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   forth herein.
                                                                                                                 12           132. Smart King denies the allegations in Paragraph 132.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           133. Smart King denies the allegations in Paragraph 133.
                                                                                                                 14           134. Smart King denies the allegations in Paragraph 134.
                                                                                                                 15           135. Smart King denies the allegations in Paragraph 135.
                                                                                                                 16           136. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 17   forth herein.
                                                                                                                 18           137. Smart King denies the allegations in Paragraph 137.
                                                                                                                 19           138. Smart King denies the allegations in Paragraph 138.
                                                                                                                 20           139. Smart King denies the allegations in Paragraph 139.
                                                                                                                 21           140. Smart King denies the allegations in Paragraph 140.
                                                                                                                 22           141. Smart King incorporates each of its previous responses as if fully set
                                                                                                                 23   forth herein.
                                                                                                                 24           142. Smart King denies the allegations in Paragraph 142.
                                                                                                                 25           143. Smart King denies the allegations in Paragraph 143.
                                                                                                                 26           144. Smart King denies the allegations in Paragraph 144.
                                                                                                                 27           145. Smart King denies the allegations in Paragraph 145.
                                                                                                                 28           146. Smart King denies the allegations in Paragraph 146.
                                                                                                                      114144995                              - 12 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 14 of 25 Page ID #:509



                                                                                                                  1           147. Smart King incorporates each of its previous responses as if fully set
                                                                                                                  2   forth herein.
                                                                                                                  3           148. To the extent Paragraph 148 purports to describe, quote, or characterize
                                                                                                                  4   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  5   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                  6   denies the remaining allegations in Paragraph 148.
                                                                                                                  7           149. To the extent Paragraph 149 purports to describe, quote, or characterize
                                                                                                                  8   the terms of the Employment Agreement, the document speaks for itself, should be
                                                                                                                  9   read as a whole, and would provide only as expressly stated therein. Smart King
                                                                                                                 10   denies the remaining allegations in Paragraph 149.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           150. Smart King denies the allegations in Paragraph 150.
                                                                                                                 12           151. Smart King denies the allegations in Paragraph 151.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           152. Smart King asserts that no response is required to the prayer for relief
                                                                                                                 14   on page 28 of the Complaint. To the extent that the paragraphs of that clause may
                                                                                                                 15   be deemed to allege any factual or legal entitlement to the relief requested, Smart
                                                                                                                 16   King denies each and every such allegation and specifically denies that Liu is
                                                                                                                 17   entitled to any relief, including, but not limited to, the relief requested in subparts 1
                                                                                                                 18   through 11 thereof.
                                                                                                                 19           153. All allegations not specifically admitted or responded to are denied.
                                                                                                                 20                                AFFIRMATIVE DEFENSES
                                                                                                                 21           Without assuming the burden of proof as to any of the defenses set forth herein
                                                                                                                 22   where such burden would otherwise rest with Liu, Smart King alleges the following
                                                                                                                 23   affirmative defenses to the Complaint and to the relief sought therein:
                                                                                                                 24                                  First Affirmative Defense
                                                                                                                 25                                  (Failure to State a Claim)
                                                                                                                 26           1.      Liu’s Complaint fails in whole or in part to state a claim against Smart
                                                                                                                 27   King upon which relief may be granted.
                                                                                                                 28
                                                                                                                      114144995                                 - 13 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 15 of 25 Page ID #:510



                                                                                                                  1                               Second Affirmative Defense
                                                                                                                  2                                  (Constructive Fraud)
                                                                                                                  3           2.   Liu’s Complaint and the causes of action alleged therein are barred, in
                                                                                                                  4   whole or in part, because of the constructive fraud that Liu committed in entering the
                                                                                                                  5   Employment Agreement with FF and Smart King. As memorialized in the executed
                                                                                                                  6   October 20, 2017 Engagement Letter (that Liu executed on Mayer’s behalf), the
                                                                                                                  7   Work Plan, and the accompanying documents provided by Mayer Brown and Liu to
                                                                                                                  8   FF, Liu and FF had an attorney client relationship. By virtue of that relationship, Liu
                                                                                                                  9   owed FF fiduciary duties, including the duty of care, loyalty, competence, good faith,
                                                                                                                 10   the duty to inform FF of that information necessary to obtain FF’s informed written
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   consent to the transaction under governing rules of professional responsibility, and
                                                                                                                 12   the duty to fully disclose all material facts within his knowledge and which FF was
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   ignorant. Liu owed these duties to FF at the time that he entered the Employment
                                                                                                                 14   Agreement with FF.
                                                                                                                 15           As detailed in FF’s Second Amended Complaint (“SAC”) and incorporated
                                                                                                                 16   herein, the Employment Agreement was extremely advantageous to Liu to FF’s and
                                                                                                                 17   Smart King’s detriment, by, among other things, providing guaranteed remuneration
                                                                                                                 18   and other benefits to Liu, advancement of millions of dollars upon termination,
                                                                                                                 19   immediate vesting of options even if it was found that Liu breached his fiduciary
                                                                                                                 20   obligations to FF (again, without disclosing the material adverse consequences that
                                                                                                                 21   could result to FF and its indirect parent company, Smart King, as a result), and by
                                                                                                                 22   unconscionably restricting the terms under which FF and Smart King could terminate
                                                                                                                 23   Liu. Liu knew, or should have known, that the Employment Agreement was
                                                                                                                 24   extremely advantageous to himself to the detriment of FF and Smart King, but misled
                                                                                                                 25   FF and Smart King, in breach of his duties of care, loyalty, competence, good faith,
                                                                                                                 26   and the duty to fully disclose all material facts within his knowledge and which FF
                                                                                                                 27   and Smart King were ignorant, by using his undue influence over FF and Smart King
                                                                                                                 28
                                                                                                                      114144995                               - 14 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 16 of 25 Page ID #:511



                                                                                                                  1   and omitting that the terms of the Employment Agreement were not fair and
                                                                                                                  2   reasonable to FF and Smart King.
                                                                                                                  3           Liu was legally bound under the New York and California Rules of
                                                                                                                  4   Professional Conduct, as applicable, to disclose that the transaction was not fair and
                                                                                                                  5   reasonable, to properly disclose his role in the transaction, to advise FF in writing to
                                                                                                                  6   obtain independent counsel, and to give FF adequate time to seek that independent
                                                                                                                  7   counsel. Liu omitted this information and failed to act in order to mislead FF and
                                                                                                                  8   Smart King into entering into the Employment Contract. FF and Smart King
                                                                                                                  9   justifiably relied on Liu based, in part, on his position as FF’s attorney when it entered
                                                                                                                 10   the Employment Agreement.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                Third Affirmative Defense
                                                                                                                 12                               (Rescission Based on Fraud)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           3.   Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 14   upon the Employment Agreement, which, based on the constructive fraud that Liu
                                                                                                                 15   committed against FF and Smart King, as detailed under Smart King’s First
                                                                                                                 16   Affirmative Defense, is rescindable.
                                                                                                                 17                                Fourth Affirmative Defense
                                                                                                                 18                                (No Wrongful Termination)
                                                                                                                 19           4.   To the extent that Liu alleges that Smart King somehow wrongfully
                                                                                                                 20   terminated him from his roles at FF or from his role as a member of Smart King’s
                                                                                                                 21   Board of Directors, from which we resigned, Liu has not and cannot point to any
                                                                                                                 22   potential or actual violation by Smart King of a fundamental, substantial and well-
                                                                                                                 23   established public policy of state law grounded in a statute or constitutional
                                                                                                                 24   provision, nor can Liu point to any complaint made to Smart King regarding the
                                                                                                                 25   same. As such, Liu’s allegations are, at best, mere disagreements about policy and,
                                                                                                                 26   thus are not actionable.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114144995                                 - 15 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 17 of 25 Page ID #:512



                                                                                                                  1                                 Fifth Affirmative Defense
                                                                                                                  2          (Reasonable, Good Faith, Non-Discriminatory, and Non-Retaliatory)
                                                                                                                  3           5.   To the extent that Liu alleges that Smart King somehow wrongfully
                                                                                                                  4   terminated him from his roles at FF or from his role as a member of Smart King’s
                                                                                                                  5   Board of Directors, from which we resigned, Liu’s claim for wrongful termination is
                                                                                                                  6   barred to the extent that Smart King had good cause to terminate Liu. Smart King
                                                                                                                  7   acted reasonably, in good faith, and in a non-discriminatory and non-retaliatory
                                                                                                                  8   manner. Liu was terminated for his failure to perform under his roles as FF’s Global
                                                                                                                  9   General Counsel, Global Chief Administrative Officer, and Global Senior Advisor,
                                                                                                                 10   and he similarly did not perform under his role as a member of Smart King’s Board
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   of Directors. Liu’s was also terminated for his serious breaches of contract and the
                                                                                                                 12   fiduciary duties that he owed, including, but not limited to, the duties of loyalty, care,
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   and competence.
                                                                                                                 14                                 Sixth Affirmative Defense
                                                                                                                 15   (Breach of Fiduciary Duty for Violation of the Rules of Professional Conduct)
                                                                                                                 16           6.   Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 17   breached the fiduciary duties that he owed to FF by his violation of New York Rules
                                                                                                                 18   of Professional Conduct 1.5, 1.7 and 1.8 and California Rules of Professional
                                                                                                                 19   Conduct 3-300, 3-310, and 4-200.1 Liu is a New York barred attorney and was thus
                                                                                                                 20   subject to the New York Rules of Professional Conduct at the time that he entered
                                                                                                                 21   into the Employment Agreement with FF and Smart King. At the time that Liu
                                                                                                                 22   negotiated and entered the Employment Agreement, he had an attorney-client
                                                                                                                 23   relationship with FF. By virtue of that relationship, Liu owed fiduciary duties to FF,
                                                                                                                 24   including the duties of loyalty, care, competence, and good faith. Liu breached those
                                                                                                                 25   duties when he entered the Employment Agreement with FF and Smart King, which,
                                                                                                                 26
                                                                                                                 27   1
                                                                                                                       To the extent Liu’s conduct took place after November 1, 2018, California Rules
                                                                                                                 28   of Professional Conduct 1.5, 1.7 and 1.8.1 apply.
                                                                                                                      114144995                                 - 16 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 18 of 25 Page ID #:513



                                                                                                                  1   as detailed above, was extremely advantageous to Liu to FF’s and Smart King’s
                                                                                                                  2   detriment, by, among other things, failing to adequately describe Liu’s role in the
                                                                                                                  3   transaction, providing guaranteed unreasonably excessive remuneration (some of
                                                                                                                  4   which was collected), and other benefits to Liu, and by greatly restricting the terms
                                                                                                                  5   under which FF and Smart King could terminate Liu, in violation of New York Rules
                                                                                                                  6   of Professional Conduct 1.5, 1.7 and 1.8 and California Rules of Professional
                                                                                                                  7   Conduct 3-300, 3-310, and 4-200.
                                                                                                                  8                               Seventh Affirmative Defense
                                                                                                                  9                               (Breach of Fiduciary Duty)
                                                                                                                 10           7.   Liu’s Complaint is barred, in whole or in part, on the ground that Liu
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   violated the fiduciary duties that he owed to FF and Smart King during his
                                                                                                                 12   employment with FF and service as a member of Smart King’s Board of Directors.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Liu owed fiduciary duties to FF as FF’s Global General Counsel, Global Chief
                                                                                                                 14   Administrative Officer, and Global Senior Advisor, and by virtue of his employment
                                                                                                                 15   with FF. Liu owed fiduciary duties to Smart King as a member of its Board of
                                                                                                                 16   Directors. Those duties included the duties of loyalty and care. The duty of care
                                                                                                                 17   requires corporate officers such as Liu to exercise good business judgment when
                                                                                                                 18   making decisions on behalf of the corporation. Liu reached his duty of care when he,
                                                                                                                 19   among other things, failed to act as a reasonably careful Global General Counsel,
                                                                                                                 20   Global Chief Administrative Officer, Global Senior Advisor, and Smart King Board
                                                                                                                 21   Member would have acted under the same or similar circumstances. Liu also
                                                                                                                 22   breached his duty of loyalty by failing to take action in the best interests of FF and
                                                                                                                 23   Smart King. Liu breached his duty of loyalty to FF and Smart King by, among other
                                                                                                                 24   things, abstaining, refusing and failing to undertake necessary tasks and actions as
                                                                                                                 25   FF’s Global General Counsel, Global Chief Administrative Officer, Global Senior
                                                                                                                 26   Advisor, and Smart King Board Member to further his own self interests. Because
                                                                                                                 27   of these breaches, Liu’s termination was not wrongful and the Employment
                                                                                                                 28   Agreement is rescindable.
                                                                                                                      114144995                               - 17 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 19 of 25 Page ID #:514



                                                                                                                  1                               Eighth Affirmative Defense
                                                                                                                  2                    (Rescission Based on Breach of Fiduciary Duty)
                                                                                                                  3           8.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                  4   upon the Employment Agreement, which, because of Liu’s beaches of the fiduciary
                                                                                                                  5   duties that he owed to FF and Smart King and as described under Smart King’s Fifth
                                                                                                                  6   and Sixth Affirmative Defenses, is rescindable.
                                                                                                                  7                                Ninth Affirmative Defense
                                                                                                                  8                       (Employment Agreement is Void Ab Initio)
                                                                                                                  9           9.    Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 10   upon the Employment Agreement, which, because of Liu’s violations of the New
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   York Rules of Professional Conduct 1.5, 1.7 and 1.8 and California Rules of
                                                                                                                 12   Professional Conduct 3-300 3-310, and 4-200, California Business and Professions
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   Code § 6125, Probate Code § 16004, and breaches of the fiduciary duties that he
                                                                                                                 14   owed to FF and Smart King, is void ab initio and thus unenforceable.
                                                                                                                 15                                Tenth Affirmative Defense
                                                                                                                 16                             (Unauthorized Practice of Law)
                                                                                                                 17           10.   Liu’s Complaint and the claims therein fail to the extent that they rely
                                                                                                                 18   upon the Employment Agreement because FF and Smart King were not required to
                                                                                                                 19   pay Liu under the Employment Agreement for serving as Global General Counsel to
                                                                                                                 20   FF as Liu was not admitted to practice law in California not registered as in-house
                                                                                                                 21   counsel in California when he worked in California for FF.
                                                                                                                 22                              Eleventh Affirmative Defense
                                                                                                                 23                                   (Breach by Plaintiff)
                                                                                                                 24           11.   Liu’s Complaint is barred, in whole or in part, due to Liu’s breaches of
                                                                                                                 25   the Employment Agreement as detailed in FF’s SAC which is incorporated herein.
                                                                                                                 26   Liu’s failure to perform his duties as a Senior Board Member of Smart King, Global
                                                                                                                 27   Chief Administrative Officer, Global General Counsel, and Global Senior Advisor
                                                                                                                 28   of FF, and member of Smart King’s Board of Directors, constitute breaches of the
                                                                                                                      114144995                               - 18 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 20 of 25 Page ID #:515



                                                                                                                  1   Employment Agreement, excusing any purported nonperformance by FF and Smart
                                                                                                                  2   King.
                                                                                                                  3                               Twelfth Affirmative Defense
                                                                                                                  4                         (Workers’ Compensation Preemption)
                                                                                                                  5           12.   Liu’s Complaint is barred, in whole or in part, to the extent it is based
                                                                                                                  6   upon any alleged physical or emotional injury or mental distress, which are barred
                                                                                                                  7   by the exclusive remedy provisions of the California Workers’ Compensation Act.
                                                                                                                  8   (Cal. Labor Code §§ 3600, 3602, and 5300).
                                                                                                                  9                             Thirteenth Affirmative Defense
                                                                                                                 10                                (Avoidable Consequences)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           13.   Liu’s Complaint is barred, in whole or in part, to the extent that Liu
                                                                                                                 12   unreasonably failed to use the measures offered to prevent and correct alleged
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   workplace misconduct, including alleged retaliation.        Reasonable use of such
                                                                                                                 14   measures would have prevented at least some, if not all, of the harm Liu allegedly
                                                                                                                 15   suffered.
                                                                                                                 16                             Fourteenth Affirmative Defense
                                                                                                                 17                       (Labor Code §§ 2854, 2858, 2859, and 2865)
                                                                                                                 18           14.   Liu’s Complaint, and each and every purported cause of action alleged
                                                                                                                 19   in the Complaint, is barred by California Labor Code §§ 2854, 2858, 2859, and 2865
                                                                                                                 20   because, as detailed in FF’s SAC and incorporated herein, Liu failed to use ordinary
                                                                                                                 21   care and diligence, or exercise a reasonable degree of skill, in performing the terms
                                                                                                                 22   and conditions of his employment.
                                                                                                                 23                              Fifteenth Affirmative Defense
                                                                                                                 24                             (Labor Code §§ 2856 and 2857)
                                                                                                                 25           15.   Liu’s is barred from any recovery in this action because, as detailed in
                                                                                                                 26   FF’s SAC and incorporated herein, he failed to perform pursuant to the terms and
                                                                                                                 27   conditions of his employment in conformity with either the usage of the place of
                                                                                                                 28   performance, or as directed by his supervisors as required by California Labor Code
                                                                                                                      114144995                                - 19 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 21 of 25 Page ID #:516



                                                                                                                  1   § 2857 or failed to comply substantially with all directions concerning his
                                                                                                                  2   employment, as required by Labor Code § 2856.
                                                                                                                  3                              Sixteenth Affirmative Defense
                                                                                                                  4                         (Failure to Exhaust Internal Remedies)
                                                                                                                  5           16.   Liu’s Complaint, and each and every purported cause of action alleged
                                                                                                                  6   in the Complaint to the extent that the misconduct alleged was subject to internal
                                                                                                                  7   remedies known and available to Liu, is barred, in whole or in part, to the extent that
                                                                                                                  8   Liu failed to exhaust available internal remedies.
                                                                                                                  9                            Seventeenth Affirmative Defense
                                                                                                                 10                                       (Good Faith)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           17.   Liu’s claim under Rule 10b-5 of the Securities and Exchange Act is
                                                                                                                 12   barred because Smart King acted in good faith at all material times and in conformity
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   with all applicable federal statues and all applicable rules and regulations thereunder.
                                                                                                                 14                             Eighteenth Affirmative Defense
                                                                                                                 15                                   (Assumption of Risk)
                                                                                                                 16           18.   Liu’s claim under Rule 10b-5 of the Securities and Exchange Act is
                                                                                                                 17   barred because Liu assumed the risk that he now complains of under that claim.
                                                                                                                 18                             Nineteenth Affirmative Defense
                                                                                                                 19                                   (Equitable Estoppel)
                                                                                                                 20           19.   Liu’s Complaint is barred, in whole or in part, by the doctrine of
                                                                                                                 21   estoppel. When FF and Smart King entered into the Employment Agreement with
                                                                                                                 22   Liu, Liu made multiple representations of material fact, upon which FF and Smart
                                                                                                                 23   King detrimentally relied. However, once that agreement was entered and Liu began
                                                                                                                 24   his employment at FF and service on Smart King’s Board of Directors, Liu was
                                                                                                                 25   unable or unwilling to perform, acting contrary to his prior asserted material
                                                                                                                 26   representations. Therefore, Liu must be equitably estopped from relying upon and
                                                                                                                 27   enforcing the Employment Agreement.
                                                                                                                 28
                                                                                                                      114144995                                - 20 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 22 of 25 Page ID #:517



                                                                                                                  1                              Twentieth Affirmative Defense
                                                                                                                  2                            (Failure of Conditions Precedent)
                                                                                                                  3           20.   Liu’s Complaint is barred, in whole or in part, because he failed to meet
                                                                                                                  4   certain conditions precedent to FF’s obligations under the Employment Agreement.
                                                                                                                  5   Liu’s performance of his job duties was a condition precedent to receiving payment
                                                                                                                  6   for such duties. However, Liu refused or failed to fulfill his job duties under his roles
                                                                                                                  7   with FF and Smart King and to fulfill the promises that he made to FF and Smart
                                                                                                                  8   King to induce FF and Smart King to hire him. Accordingly, there was a failure of
                                                                                                                  9   these conditions precedent to Liu receiving any benefits under the Employment
                                                                                                                 10   Agreement. As to the Smart King options, Liu’s employment on specific dates was
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11   a condition precedent to such options vesting. However, Liu was terminated prior to
                                                                                                                 12   such vesting dates such that the Smart King options never vested. Moreover, Liu’s
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   exercise of his options was a condition precedent to redeeming such options.
                                                                                                                 14   However, Liu never attempted to exercise such options such that he did not redeem
                                                                                                                 15   them. Accordingly, Liu’s failure to meet the above conditions precedent bar all
                                                                                                                 16   claims premised on the Employment Agreement.
                                                                                                                 17                            Twenty-first Affirmative Defense
                                                                                                                 18                            (Intervening/Supervening Cause)
                                                                                                                 19           21.   Liu’s Complaint is barred, in whole or in part, because any alleged harm
                                                                                                                 20   was due to intervening and/or supervening causes. Liu’s complained of damages
                                                                                                                 21   were proximately caused by his own failure to perform his job duties, as detailed in
                                                                                                                 22   FF’s SAC and incorporated herein, which constitutes an intervening or superseding
                                                                                                                 23   cause of the damages he alleges in the Complaint. In addition, Liu’s complained of
                                                                                                                 24   damages were caused by the actions of a third party, Evergrande, and its failure to
                                                                                                                 25   abide by the terms of a contract.        Such actions constitute an intervening or
                                                                                                                 26   superseding cause of the damages Liu alleges in the Complaint.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114144995                                - 21 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 23 of 25 Page ID #:518



                                                                                                                  1                           Twenty-second Affirmative Defense
                                                                                                                  2                                     (Unclean Hands)
                                                                                                                  3           22.   Liu’s Complaint is barred, in whole or in part, by the doctrine of unclean
                                                                                                                  4   hands because Liu’s conduct was inequitable and his conduct relates to the subject
                                                                                                                  5   matter of his claims. For example, Liu knew that, as FF’s outside legal counsel, he
                                                                                                                  6   was required to abide by the California and New York Rules of Professional Conduct.
                                                                                                                  7   However, Liu violated these rules by failing to make required written disclosures and
                                                                                                                  8   entering into an unfair and unreasonable contract with his client. In addition, Liu
                                                                                                                  9   acted in bad faith when he refused to perform job functions and act in FF’s and Smart
                                                                                                                 10   King’s best interest, despite a fiduciary duty to do so.
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                            Twenty-third Affirmative Defense
                                                                                                                 12                                (Contrary to Public Policy)
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13           23.   Liu’s Complaint is barred, in whole or in part, by Liu’s own fraudulent
                                                                                                                 14   and unlawful acts in violation of public policy. There is a strong public policy against
                                                                                                                 15   attorneys entering into transactions and contracts taking an equity interest in their
                                                                                                                 16   clients without complying with all pertinent ethical rules. These policies are codified
                                                                                                                 17   under the California and New York Rules of Professional Conduct. However, Liu
                                                                                                                 18   violated these policies by failing to make required written disclosures and entering
                                                                                                                 19   into an unfair and unreasonable contract with his client. Accordingly, Liu’s conduct
                                                                                                                 20   in violation of public policy prohibits him from recovering from FF and Smart King.
                                                                                                                 21                           Twenty-fourth Affirmative Defense
                                                                                                                 22                              (Failure to Mitigate Damages)
                                                                                                                 23           24.   Liu’s Complaint is barred, in whole or in part, because he failed to
                                                                                                                 24   mitigate his alleged damages. Once terminated, Liu had an affirmative duty to
                                                                                                                 25   mitigate any damages that he might incur as a result of his termination. However,
                                                                                                                 26   FF and Smart King are informed and believes that Liu has taken no step or has taken
                                                                                                                 27   insufficient steps to mitigate his purported damages.
                                                                                                                 28
                                                                                                                      114144995                                - 22 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 24 of 25 Page ID #:519



                                                                                                                  1                               Twenty-fifth Affirmative Defense
                                                                                                                  2                                      (Unjust Enrichment)
                                                                                                                  3           25.      Liu’s Complaint is barred, in whole or in part, because any relief by Liu
                                                                                                                  4   would constitute unjust enrichment. As an initial matter, Liu is not entitled to any
                                                                                                                  5   recovery under the Employment Agreement, thus any amount sought by Liu under
                                                                                                                  6   that agreement would constitute unjust enrichment. To the extent that Liu is entitled
                                                                                                                  7   to any recovery under the Employment Agreement, the amounts sought, including
                                                                                                                  8   injunctive relief would constitute unjust enrichment.
                                                                                                                  9                               Twenty-sixth Affirmative Defense
                                                                                                                 10                                         (In Pari Delicto)
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11           26.      Liu’s Complaint is barred, in whole or in part, by the doctrine of in pari
                                                                                                                 12   delicto. As detailed in FF’s SAC and incorporated herein, Liu’s conduct was illegal.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13   He violated multiple rules of professional conduct and FF and Smart King are
                                                                                                                 14   informed and believe, and based thereon alleges, that Liu violated California
                                                                                                                 15   Business and Professions Code § 6125. Moreover, to the extent Liu alleges that FF
                                                                                                                 16   or Smart King violated any laws, which Smart King denies, Liu was an active
                                                                                                                 17   participant and did nothing to prevent or stop that conduct. Thus, to the extent Liu
                                                                                                                 18   claims any injury, he is entirely at fault or at least on equal fault with Smart King and
                                                                                                                 19   is prohibited from recovery under the doctrine of in pari delicto.
                                                                                                                 20                              Twenty-seventh Affirmative Defense
                                                                                                                 21               (Breach of the Implied Covenant of Good Faith and Fair Dealing)
                                                                                                                 22           27.      Liu’s Complaint is barred, in whole or in part, on the ground that Liu
                                                                                                                 23   breached the implied covenant of good faith and fair dealing in the Employment
                                                                                                                 24   Agreement. Liu’s failure or refusal to perform did not constitute a direct breach of
                                                                                                                 25   the Employment Agreement, his conduct frustrated the purpose of that agreement,
                                                                                                                 26   destroying and injuring Smart King’s right to receive the benefits of that agreement.
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114144995                                   - 23 -
                                                                                                              Case 2:20-cv-08035-SVW-JPR Document 94 Filed 03/11/21 Page 25 of 25 Page ID #:520



                                                                                                                  1                           Twenty-eighth Affirmative Defense
                                                                                                                  2                                 (Reservation of Rights)
                                                                                                                  3           28.   The defenses set forth herein reflect Smart King’s assessment based on
                                                                                                                  4   the information of which Smart King currently is aware. Smart King expressly
                                                                                                                  5   reserves, and does not waive any defenses.
                                                                                                                  6           WHEREFORE, Smart King respectfully requests that this Court enter
                                                                                                                  7   judgment in its favor and against Liu, dismiss Liu’s claims, and award Smart King
                                                                                                                  8   its costs of suit and such other relief as this Court may deem appropriate.
                                                                                                                  9   Dated: March 11, 2021                      TROUTMAN PEPPER HAMILTON
                                                                                                                                                                 SANDERS LLP
                                                                                                                 10
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                                 11                                                By: /s/ Lauren E. Grochow
                                                                                                                                                                     Lauren E. Grochow
                                                                                                                 12                                                  Daniel Anziska
                                                                               I R V I N E , C A 92614-2545




                                                                                                                                                                     Mackenzie L. Willow-Johnson
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                                 13
                                                                                                                                                                       Attorneys for Defendants
                                                                                                                 14                                                    FARADAY&FUTURE INC.,
                                                                                                                                                                       SMART KING LTD., JIAWEI
                                                                                                                 15                                                    WANG, and CHAOYING DENG
                                                                                                                 16
                                                                                                                 17
                                                                                                                 18
                                                                                                                 19
                                                                                                                 20
                                                                                                                 21
                                                                                                                 22
                                                                                                                 23
                                                                                                                 24
                                                                                                                 25
                                                                                                                 26
                                                                                                                 27
                                                                                                                 28
                                                                                                                      114144995                               - 24 -
